Per Curiam.
At oral argument March 4, 1971, counsel for defendants conceded that the issues raised on appeal were without substance and that the trial court properly disposed of this action. We applaud his candor and commend him for the high quality of advocacy thus exhibited.
Counsel for defendants did express concern over an issue of back pay, and if there was any way we *320could solve this issue, we would. The record will not permit us to do so.
Plaintiff’s complaint sought to have his resignation declared null and void on the basis that it was involuntary. This relief was granted and plaintiff was reinstated as a police officer, “with all rights and benefits from September 12,1968”. We have no way of determining those rights and benefits, but from present experience, it appears likely that plaintiff and defendants can make that determination amicably without further litigation.
The trial court is affirmed with costs to plaintiff.